Citation Nr: 1203153	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to October 1958. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from September 2006 and May 2007 rating decisions of the Regional Office (RO).  On his June 2008 VA Form 9, the Veteran requested a Board hearing at the local RO.  He was afforded this hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of the Veteran's hearing testimony is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to appellate review of the issues on appeal.  Initially, the Board observes that the Veteran's service treatment records, other than a September 1958 separation examination report, are unavailable for review, as they were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  

The Veteran asserts that service connection for a back disability is warranted.  The Veteran has reported that he injured his back in 1957 while stationed at Lackland Air Force Base in San Antonio, Texas.  Subsequently, he underwent surgery for his back disability in the early 1990s.  Although VA treatment records do not show any current treatment for a back disability, they do show that the Veteran had a scar on his left lower back.  Moreover, a 2007 statement from the Veteran's wife also indicated that his back had always bothered him.  Given the heightened duty to assist, the Board finds that the RO should attempt to obtain the Veteran's service personnel records and then request medical records and/or sick/morning reports for any back injury from Lackland Air Force Base for the period during which the Veteran was stationed there.  Further, given the lay evidence of an injury in service as well as of a current disability, the Veteran should be afforded a VA examination to determine whether he currently has a back disability causally related to service.  See 38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, the Veteran is also seeking service connection for a stomach disability.  The Veteran claims that he became sick during basic training while eating at the mess hall and was actually hospitalized for thirty days in service.  In particular, he claims that he was hospitalized around the time of his basic training at the base hospital on the Air Force Base in Orlando, Florida.  The September 1958 separation examination does note 1955 treatment for an upset stomach.  In July 2006, the RO requested medical/dental records, and if no records existed, then requested a search of sick/morning reports for a "USAF BASE HOSPITAL, ORLANDO, FL" from January to June 1956.  The April 2007 response indicated that complete organizational/unit information was needed, as well as a narrowing of the search period to three months or less.  However, the RO failed to make a follow up request for information.  Moreover, the Board notes that the 1958 separation examination reports complaints of upset stomach as having occurred in 1955, not 1956 and the Veteran himself provided testimony that the initial onset of stomach problems was during basic training.  The Veteran's DD Form 214 shows that he entered service in December 1954; thus, basic training would have occurred in 1955.  Therefore, the request should be narrowed to this time frame.  Accordingly, a remand is required in this case so that the RO can request records from the Orlando, Florida Air Force Base during the appropriate time frame in 1955. 

Also, a review of the VA outpatient treatment records during the course of this appeal show that in March 2008 the Veteran was receiving treatment for GERD.  He also testified at his Board hearing that ever since the instance in basic training, he has had stomach issues, including the inability to eat spicy or acidic foods.  Further, 2007 statements from the Veteran's wife, sister, and cousin, all provide lay evidence that the Veteran had stomach problems after service.  Thus, given the in-service notation of upset stomach, with lay evidence suggesting that the Veteran had stomach problems after service, as well as medical evidence of 2008 treatment for GERD, the Board finds that the Veteran should also be afforded a VA examination to determine the etiology of any currently manifested stomach disability.  See 38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

At the Board hearing, the Veteran indicated that he had received private treatment for these disabilities, to specifically include surgery on his back in the early 1990s.  In light of the need to remand for other matters, the RO should contact the Veteran and request that he either submit these records or authorizations so that the RO can obtain such records. 

Finally, a review of the VA treatment records in the claims folder reveals that the most recent treatment records were last obtained in August 2010 from the VA Medical Center (VAMC) in Houston, Texas.  On remand, the RO should seek updated and potentially relevant records from this facility and associate them with the Veteran's record.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the Veteran's service personnel records.  If these records are unavailable, it should be clearly documented in the claims file.  

2.  The RO should contact the Veteran and request that he either submit all pertinent private treatment records, to specifically include records pertaining to his back surgery in the early 1990s, or authorizations so that the RO can obtain such records. 

3.  The RO should obtain treatment records from the VAMC in Houston, Texas, dating since August 2010 with the Veteran's record.

4.  The RO should contact the appropriate authority to obtain medical records and/or sick/morning reports related to treatment for a back disability, for the appropriate time period in 1957 during which the Veteran was stationed at Lackland Air Force Base in San Antonio, Texas, including records from the base hospital.

5.  The RO should contact the appropriate authority to obtain medical records and/or sick/morning reports related to treatment for an upset stomach, or any other stomach disorder, as well as any hospitalization, for the appropriate time period in 1955 during which the Veteran was in basic training, including records from the base hospital at the Air Force Base in Orlando, Florida.

6.  With respect to missing service treatment records, determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file.

7.  For any federal records that cannot be obtained, the RO  must provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

8.  After the above development has been completed to the extent possible, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and extent of any current back disability, and to obtain a medical opinion as to whether any such disability is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all clinical findings and pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all back disabilities found.  With respect to each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability manifested during service or is otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided and the examiner must give due consideration to all lay evidence provided in support of the Veteran's claims, including his statements and hearing testimony, as well as the lay statement provided in 2007 by his wife.

9.  After the above development has been completed to the extent possible, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and extent of any current stomach disorder, and to obtain a medical opinion as to whether any such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all clinical findings and pathology found to be present.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all stomach disorders found.  With respect to each diagnosed stomach disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability manifested during service or is otherwise related to any incident of service.  A complete rationale for all opinions expressed should be provided and the examiner must give due consideration to all lay evidence provided in support of the Veteran's claims, including his statements and hearing testimony, as well as the lay statements provided in 2007 by his wife, sister and cousin.

10.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

11.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

